DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the first Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
Claims 1-20, as originally filed on 02 April 2020, are pending.  
Restriction/Election
In the Reply filed 25 April 2022, Applicant elected the following six species without traverse: (i) 5.5 – 6.2, as the pH range; (ii) L-methionine, as the urinary acidifying agent; (iii) phytic acid or a salt thereof, as the calcium phosphate crystallization inhibitor; (iv) citric acid or a salt thereof, as the urinary basifying agent; (v) saponin, as the uric acid crystallization inhibitor; and (vi) JJ stent, as the urinary tract device.  
Claims 1-20 are considered below.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Regarding claims 1 and 2, neither of these claims actually identifies the “pH threshold” or “pH range.”  Persons having ordinary skill in the art can reasonably differ over the value of the pH threshold or the span (maximum and/or minimum) of the pH range.  MPEP § 2173.04 (“a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim)”).  This deficiency renders these claims and all claims depending thereon indefinite.
In further regard to claims 1 and 2, each of the three oral compositions is defined so poorly that the scope of the claims cannot be ascertained to a reasonable degree of certainty.  The functional language — i.e., “decreases urine pH,” “increases urine pH,” and “maintains urine pH” — does not adequately inform persons having ordinary skill in the art of the boundaries of the claims, especially considering that every oral composition, including even food and other ingestible products, will fall into one of those three functional categories.  Furthermore, persons having ordinary skill in the art can reasonably differ over how to categorize each oral composition in accordance with the functional language of the claims.  MPEP § 2173.05(g) (“the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be indefinite”); see also MPEP § 2173.04 (quoted above).  The deficiency renders claims 1, 2, and all claims depending thereon indefinite.  The examiner notes that none of the claims simultaneously defines all three oral compositions with sufficient clarity.
In further regard to claims 1 and 2, both these claims omit essential matter because they do not actually require measuring or otherwise determining the pH of the subject’s urine.  MPEP § 2172.01.  This deficiency renders claims 1, 2, and all claims depending thereon indefinite.  The examiner notes that this rejection even applies to claim 17 because that claim does not require measuring the pH of the urine prior to selecting and administering one of the three oral compositions.  The examiner strongly recommends writing the step of determining the pH of the subject’s urine in the active voice, rather than passive voice.  
In further regard to claim 1, it is unclear if this claim actually requires removal of the urinary tract device.  This ambiguity renders the claim indefinite.  
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 16 is rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Claim 16, which depends on claim 2, recites as follows: “wherein the administration of the compositions to the subject decreases encrustation on the surface of the urinary tract device by at least 2-fold, at least 3-fold, at least 4-fold, at least 5-fold, at least 6-fold, at least 7-fold, or at least 8-fold compared to the encrustation observed in control subjects.”  Claim 16 neither recites an active (manipulative) step nor further refines an active step introduced in claim 2.  Furthermore, claim 16 does not further define either the patient population recited in claim 2 or any of the oral compositions administered in claim 2.  Consequently, claim 16 fails to specify a further limitation of the subject matter of claim 2 and, therefore, does not comply with 35 U.S.C. 112(d).  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hedelin (“Relationship between urease‐producing bacteria, urinary pH and encrustation on indwelling urinary catheters.” British journal of urology 67.5 (1991): 527-531) in view of Kohler‐Ockmore (“Long‐term catheterization of the bladder.” British Journal of Urology 77.3 (1996): 347-351), Burr (“Urinary catheter blockage depends on urine pH, calcium and rate of flow.” Spinal cord 35.8 (1997): 521-525), Sighinolfi (“Chemical and mineralogical analysis of ureteral stent encrustation and associated risk factors.” Urology 86.4 (2015): 703-706), Grases ’032 (US 2017/0106032 A1), Costa (EP 3 130 337 A1), and Grases ’469 (US 2017/0128469 A1).
Hedelin is directed to the “relationship between urease-producing bacteria, urinary pH and encrustation on indwelling urinary catheters” (title).
Hedelin discloses that “[u]rinary pH was related to the persistent presence of urease-producing P. mirabilis and the precipitation of phosphate on the catheters was linked to urinary pH” (page 530, left column).  According to Hedelin, “[a] mean morning urinary pH of 6.7 to 6.8 appeared to be critical both for the amount precipitated and for the composition of the precipitate,” and “[t]he phosphate precipitated was thus present mainly as CaP [calcium phosphate] in patients with a mean urinary pH below 6. 7 and mainly as MAP [magnesium ammonium phosphate] in patients with a mean pH above 6.8” (id.).
Hedelin additionally discloses that “persistent colonisation with a urease producer is not always associated with a high pH, and that a high mean pH is not a prerequisite for phosphate precipitation, was demonstrated by patient No. 11” (page 530, left column).  “In this patient,” Hedelin continues, “the colonization with a urease-producer that occurred during the study increased mean urinary pH to only 5.7 but was still associated with a marked degree of precipitation” (id.).
Hedelin suggests that a line of defense against catheter encrustation would be “to alter the urinary composition in a way that reduces the urease-induced crystallization” and that “[u]rine acidification could be another way to diminish precipitation” (page 530, right column).  
Hedelin cautions that even patients with persistent growth of E. coli only and an acidic urinary pH can develop catheter encrustation (page 530, right column).  Hedelin discloses that “[t]he precipitation on the catheters in these patients was low and chiefly composed of CaP [calcium phosphate],” and “[t]his is in contrast to those patients permanently colonised by urease producers” (page 531, left column).  
Although Hedelin suggests that the precipitation that yields crusts on urinary catheters in some patients can potentially be mitigated by inhibiting urease-induced crystallization and/or urine acidification, Hedelin is silent as to how the urease-induced crystallization could be inhibited and, similarly, as to how the urine can be acidified.  Additionally, in regard to those patients having acidic urinary pH who developed crusts composed primarily of calcium phosphate, Hedelin is silent regarding how crust formation could be inhibited.  Consequently, Hedelin does not satisfy claims 1 and 2 of the present application.  As explained below, the following six references compensate for this deficiency: Kohler-Ockmore, Burr, Sighinolfi, Grases ’032, Costa, and Grases ’469.
Kohler-Ockmore is directed to long-term catheterization of the bladder: prevalence and mortality (title).
Table 3 of Kohler-Ockmore, which is on page 350, teaches that substantial encrustation (“blocking”) of a urinary catheter can occur across the pH range of 5–9.  It is most prevalent at pH 7–9, although pH 5 had a higher prevalence of encrustation than pH 6.
Burr is directed to “[u]rinary catheter blockage depends on urine pH, calcium and rate of flow” (title).
Burr teaches that the encrustation of catheters occurs by a process that is identical to that involved in the formation of urinary stones (page 524, right column).  
Sighinolfi is directed to the “chemical and mineralogical analysis of ureteral stent encrustation and associated risk factors” (title).  
Sighinolfi teaches that “the presence of urolithiasis is the variable mainly related to the amount of encrustation at the proximal coil in a regression model” (page 705, right column).  Emphasis added.  “Patients with urolithiasis,” Sighinolfi continues, “have a greater amount of calcium content and, when performed, X-ray diffraction analysis showed high concordance between stone and crust composition” (id.).  Emphasis added; see also Table 2 on page 705.  
Grases ’032 is directed to “a method for the treatment and prevention of calcium phosphate or calcium oxalate stones induced by calcium phosphate by the combined use of urinary acidifiers and crystallization inhibitors of calcium salts” (para. [0090]).
Grases ’032 teaches that the combination of those two types of compounds “produces a synergistic effect, which is able to increase the time it takes for calcium phosphate to precipitate, the first stage in the formation of kidney stones” (para. [0090]).  
Grases ’032 provides that “[t]he term `renal lithiasis`, `urolithiasis` or `nephrolithiasis` is referred to the disorder caused by the presence of stones inside the kidneys or the urinary tract (ureters, bladder)” (para. [0014]).  Emphasis added.  
Grases ’032 additionally teaches that “[i]t is now known that for urinary pH values higher than 6.2 human urine is always supersaturated with respect to calcium phosphate” (para. [0003]).  Emphasis added.  
Grases ’032 teaches that the preferred calcium phosphate crystallization inhibitor is phytic acid or any of its pharmaceutically acceptable salts (para. [0018]).  
Grases ’032 teaches that the most preferred urinary acidifiers are cranberry, ammonium chloride, L-arginine, L-cysteine or mixtures thereof (para. [0027]).  
Grases ’032 teaches that both the calcium phosphate crystallization inhibitor and the urinary acidifier can be included in the same composition (para. [0025]), which can be administered orally (paras. [0013], [0022] and claim 8).
Costa is directed to the use of at least one urinary basifying agent with at least one uric acid crystallization inhibitor for basifying urine thus avoiding the pH value 5 at which uric acid becomes oversaturated and causes renal lithiasis (para. [0001]).
Costa teaches that “the fundamental problem of uric renal lithiasis is now known to reside in the more or less persistent existence of urinary pH values of below 5.5” (para. [0002]).  Emphasis added.  Conversely, Costa continues, “if urinary pH rises to values of above 6.2, urine becomes oversaturated in calcium phosphate, and the formation of phosphate or even calcium phosphate lithiasis may induce the formation of apparently pure calcium oxalate calculi by means of heterogeneous nucleation processes” (para. [0003]).  Emphasis added.  “This generates the need to be able to increase the pH of urine in an effective, controlled manner, in order to prevent uric acid oversaturation and, as such, lithiasis” (para. [0004]).  
Costa provides that “[t]he term ‘renal lithiasis’, ‘urolithiasis’ or ‘nephrolithiasis’ refers to the disorder caused by the presence of calculi or stones found in the kidneys or urinary tract (ureters, bladder)” (para. [0009]).  Emphasis added.  “Renal calculi are made up of substances usually found in urine (calcium salts, uric acid, cystine etc.), which, for various reasons, have been concentrated and precipitated, forming fragments of varying size” (para. [0009]).
Costa teaches that citric acid or any pharmaceutically acceptable salt thereof is a preferred urinary basifying agent (paras. [0011], [0012], [0020], [0021]).
Costa teaches that saponins are a preferred uric acid crystallization inhibitor (paras. [0014], [0015], [0022], [0023]).
Costa teaches that the citric acid and the saponin can be present in the same composition (para. [0019] and Exemplary Composition 1 at para. [0024]), which can be administered orally (paras. [0008], [0016] and claim 7).  
Grases ’469 is directed to “a composition comprising phytic acid or any of its phytate, magnesium salts and optionally polyphenols, which is useful for the treatment of renal lithiasis, mainly of calcium renal lithiasis, due to the synergy between its components to inhibit the crystallization of calcium salts” (para. [0001]).  
Grases ’469 provides that “[t]he term `renal lithiasis`, `urolithiasis` or `nephrolithiasis` is referred to the disorder caused by the presence of calculi or stones inside the kidneys or the urinary tract (ureters, bladder)” (para. [0031]).  
Grases ’469 teaches a preferred composition that comprises phytate, magnesium oxide, and polyphenols in the form of black grape seed extract (Composition 3 at para. [0043]) and that the composition can be administered orally (paras. [0045], [0033]).  The ionic species of phytic acid (phytate) have the ability to inhibit the development of calcium salts deposits in biological fluids, thus reducing the risk of both calcium kidney stones and other pathological calcifications (para. [0003]).  The polyphenols significantly reduce the development of intrapapillary calcifications, which is why they may have an important role in the prevention of renal lithiasis (para. [0003], paras. [0012]-[0014]).  “Magnesium forms salts with phytate which are more soluble than calcium salts, therefore it increases the absorption of phytate in the intestine, resulting in an increase of the phytate excreted in the urine and thus an increase in its inhibitory capacity against the formation of calcium oxalate kidney stones” (para. [0016]).  See also paras. [0020]-[0023] (discussing magnesium oxide and other salts).  
Prior to the time of filing the present application, the foregoing teachings Kohler-Ockmore, Burr, Sighinolfi, Grases ’032, Costa, and Grases ’469 would have motivated a person having ordinary skill in the art to modify Hedelin by (i) orally administering the composition taught in Grases ’032 to patients at risk of urinary device encrustation if their urine pH is > 6.2, (ii) orally administering the composition taught in Costa to patients at risk of urinary device encrustation if their urine pH is < 5.5, or (iii) orally administering the composition taught in Grases ’469 to all other patients at risk of urinary device encrustation (i.e., urine pH is neither > 6.2 nor < 5.5).  Considering that the formation of encrustations on urinary catheters and eventual blockage thereof is a common problem (Burr, page 521, left column), patients having indwelling urinary tract devices are considered at risk of developing encrustations, including those with urinary stents (Sighinolfi, page 705, right column).  
Burr, which teaches that the encrustation of catheters occurs by a process that is identical to that involved in the formation of urinary stones, and Kolhler-Ockmore, which teaches that X-ray diffraction analysis showed high concordance between stone and crust composition, assist in supporting the examiner’s position that the prior art concerning bladder and kidney stones (Grases ’032, Costa, and Grases ’469) would have been applied with a reasonable expectation of success to encrustations of urinary tract devices.  MPEP § 2143.02(I) (“Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success”).  Encrustations occur over a pH of 5 – 9 (Kohler-Ockmore), while Grases ’032, Costa, and Grases ’469 teach that stones differ compositionally based on pH and other factors (e.g., compare uric renal lithiasis to calcium phosphate lithiasis), which would have led a person having ordinary skill in the art to the tailored approach concerning encrustations set forth in the foregoing modification.  In further regard to claim 1, the examiner notes that Sighinolfi teaches that “[s]tent encrustation can be a serious complication of the use of the devices, as retrieval can be tricky and potentially threaten renal function” (page 705, right column).  That teaching would have motivated a person having ordinary skill in the art to reduce stent encrustation prior to stent removal.
In sum, claims 1-4 and 6-14 are prima facie obvious.   
Regarding claim 5, Grases ’032 identifies methionine as exemplary urinary acidifier (para. 0026]).  Persons having ordinary skill in the art would have readily envisaged the L enantiomer, which occurs naturally in biological systems and is an essential amino acid.
Regarding claim 15, Sighinolfi teaches double-J stents in the left column of page 706.  
Regarding claim 16, the examiner notes that a <wherein> or <whereby> clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  MPEP § 2111.04(I) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003)).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hedelin in view of Kohler-Ockmore, Burr, Sighinolfi, Grases ’032, Costa and Grases ’469, as applied above to claims 1-16, and further in view of Baldi Coll (US 2017/0010237 A1).  
Hedelin (as modified above) is silent regarding whether a self-diagnostic pH measuring device can be used to measure urine pH.  As explained below, Baldi Coll compensates for this deficiency.
Baldi Coll is directed to an ion sensor based on differential measurement (title).
Baldi Coll teaches that the ion sensor comprises an ISFTET-REFET pair (abstract) that can determine pH (para. [0066] and FIG. 5) and be used as a self-diagnostic medical device for testing ions in urine for the purpose of controlling diseases, such as lithiasis (para. [0069]).
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated to modify Hedelin by measuring urine pH with the self-diagnostic device taught in Baldi Coll to allow for selecting, in real time, the appropriate oral composition to administer, which is dependent on urine pH.  Therefore, claim 17 is prima facie obvious.  
Conclusion
Claims 1-20 are rejected.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
12 August 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611